Exhibit 10.1

TRIAD HOSPITALS, INC.

COMPENSATION OF NON-EMPLOYEE DIRECTORS

(Effective as of May 23, 2006)

 

     Annual Retainer   Per Meeting
Attendance Fees    Equity Grant1

Non-Employee Directors

   $60,0002   $ 2,500    2,700 shares
restricted stock

Audit Committee

   $7,500
Committee Chairman   $ 1,500    N/A

Compensation Committee

   $7,500
Committee Chairman   $ 1,500    N/A

Quality Committee

   N/A   $ 1,500    N/A

Ethics and Compliance Committee

   $7,500
Committee Chairman   $ 1,500    N/A

Nominating and

Corporate Governance Committee

   $7,500
Committee Chairman   $ 1,500    N/A

Executive Committee

   N/A   $ 1,500    N/A

Development Committee

   N/A   $ 1,500    N/A

--------------------------------------------------------------------------------

1 On May 23, 2006, the Board of Directors approved a restricted stock award for
non-employee directors in lieu of an annual stock option grant provided for
under Triad’s Outside Directors Stock and Incentive Compensation Plan (the
“Compensation Plan”). The award is subject to certain restrictions until the
first anniversary of the date of the award. In addition to the annual equity
grant, the Board of Directors’ practice is to grant an initial equity award of
20,000 stock options to each non-employee director upon commencement of service
as a member of the Board of Directors. The options vest in four equal annual
installments beginning on the first anniversary of the date of grant.

2 Non-employee directors have the option to elect to receive all or a portion
(in 25% increments) of the annual retainer in deferred stock units pursuant to
the Compensation Plan.